[Cite as In re M.H., 2019-Ohio-2636.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY


IN RE:
                                                             CASE NO. 9-18-37
       M.H.,

ABUSED, NEGLECTED,
DEPENDENT CHILD.                                             OPINION

[AMBER ARTHUR - APPELLANT]


IN RE:
                                                             CASE NO. 9-18-38
       D.H.,

ABUSED, NEGLECTED,
DEPENDENT CHILD.                                             OPINION

[AMBER ARTHUR - APPELLANT]


IN RE:
                                                             CASE NO. 9-18-39
       S.S.,

ABUSED, NEGLECTED,
DEPENDENT CHILD.                                             OPINION

[AMBER ARTHUR - APPELLANT]


               Appeal from Marion County Common Pleas Court
                               Family Division
        Trial Court Nos. 2016 AB 0087, 2016 AB 0088 and 2016 AB 0089

                                        Judgments Affirmed

                              Date of Decision: July 1, 2019
Case Nos. 9-18-37, 9-18-38 and 9-18-39



APPEARANCES:

        Mark M. Noland for Appellant

        Justin J. Kahle for Appellee



WILLAMOWSKI, J.

        {¶1} Appellant Amber Arthur (“Arthur”) brings this appeal from the

judgments of the Court of Common Pleas of Marion County, Family Division

granting legal custody of the minor children to Heather Evert (“Evert”). Arthur

claims on appeal that the Marion County Children’s Services Agency (“the

Agency”) filed to make reasonable efforts to reunify the minor children with Arthur.

For the reasons set forth below, the judgments are affirmed.

        {¶2} Arthur is the mother of three children: 1) S.S. born in May of 2008, 2)

D.H. born in July 2010, and 3) M.H. born in September 2012. On August 2, 2016,

the Agency filed a complaint alleging that the minor children were neglected and

dependent. ADoc. 1, BDoc. 1, CDoc. 1.1 The complaint alleged that the children

lacked adequate parental care and the home conditions were unsafe. Id. The

Agency requested that the children be placed under protective supervision. Id. A

case plan was submitted to the trial court and incorporated into the disposition on

August 31, 2016. ADoc. 8., BDoc. 8, CDoc. 9. The case plan required in pertinent


1
 ADoc. refers to trial court case number 16AB0089 regarding M.H. BDoc. refers to trial court case number
16AB0088 regarding D.H. CDoc. Refers to trial court case number 16AB0087 regarding S.S.

                                                  -2-
Case Nos. 9-18-37, 9-18-38 and 9-18-39


part for Arthur to 1) complete a mental health assessment and follow through with

the recommendations, 2) maintain the home in a reasonable manner, 3) complete a

parenting class, 4) speak with the children about what to do in an emergency

situation, and 5) cooperate with the Agency. Id. An adjudication hearing was held

on October 7, 2016. ADoc. 14, BDoc. 14, CDoc. 16. Arthur stipulated at the

hearing that the children were dependent and the magistrate found them to be

dependent children.    Id.   On October 27, 2016, the trial court adopted the

magistrate’s decision. ADoc. 15, BDoc. 15, CDoc. 17. On October 31, 2016, the

magistrate held a hearing regarding the disposition of the adjudications of

dependency for M.H. and D.H.        ADoc. 16 and BDoc. 16.        The magistrate

recommended that the children remain in the custody of Arthur with the Agency

maintaining protective supervision. Id. The trial court adopted this decision on

November 21, 2016. ADoc. 17 and BDoc. 17.

      {¶3} The matter regarding S.S. was not heard at that time, as there had not

been an adjudication of dependency in regards to the child’s father. CDoc. 17. On

November 18, 2016, the complaint alleging that S.S. was dependent was dismissed

without prejudice because the 90 day time limit had elapsed. CDoc. 23. That same

day the Agency filed a new complaint again alleging that S.S. was a dependent and

neglected child. CDoc. 24. A second adjudication hearing for S.S. was held on

November 30, 2016.      CDoc. 29. The magistrate determined that S.S. was a

dependent child. Id. The trial court adopted the magistrate’s decision on December

                                       -3-
Case Nos. 9-18-37, 9-18-38 and 9-18-39


13, 2016. CDoc. 30. A dispositional hearing was held on December 21, 2016.

CDoc. 33. The magistrate allowed Arthur to maintain custody of S.S. under the

protective supervision of the Agency. Id. The trial court adopted this decision on

January 11, 2017. CDoc. 34.

       {¶4} On April 27, 2017, the Agency filed a motion for ex parte orders to

remove the children from the home. ADoc. 26, BDoc. 26, and CDoc. 41. The

motion was filed because Arthur was being evicted from the home, had not kept the

home clean, had not tended to the medical needs of the children, and needed further

mental health management. Id. The motion was granted and the children were

placed with Evert. ADoc. 27, BDoc. 27, and CDoc. 42. A new case plan was

approved by the trial court on May 9, 2017. ADoc. 29, BDoc. 29, and CDoc. 44.

The new case plan showed that temporary custody of D.H. and S.S. was granted to

Evert, but M.H. was placed in the temporary custody of the Agency due to his

behavioral issues. Id. , M.H. was subsequently placed in Evert’s temporary custody

with his siblings effective June 14, 2017. ADoc. 33, BDoc. 33, and CDoc. 49.

       {¶5} On July 13, 2017, the semi-annual administrative review was filed with

the trial court. ADoc. 34, BDoc. 34, and CDoc. 51. The review indicated that

Arthur was not attending her counseling and had not completed her first aid classes.

Id. Although the Agency had offered Arthur bus tickets to allow her to get her

children to their medical appointments, Arthur had refused to use them. Id. Arthur

was also unwilling to follow through with mental health recommendations. Id.

                                        -4-
Case Nos. 9-18-37, 9-18-38 and 9-18-39


Arthur was again facing eviction due to the cleanliness (lack thereof) of the home.

Id. This continued even though the case worker indicated that she had helped Arthur

to clean the home on several occasions. Id. The review noted that Arthur was

unable to maintain the cleanliness of the apartment when the children were with her

and that she was not able to consistently and effectively parent the children. Id.

However, the review did indicate that Arthur had completed her parenting classes.

       {¶6} On December 19, 2017, Arthur filed a motion for reunification,

overnight visitation, and Christmas visitation. ADoc. 46, BDoc. 46, and CDoc. 71.

Arthur also alleged that she had completed her case pan. ADoc. 47, BDoc. 47, and

CDoc.72. On January 17, 2018, the Agency filed the semi-annual administrative

review. ADoc. 48, BDoc. 48, and CDoc.73. The review indicated that Arthur was

not appropriately parenting the children by placing them in adult situations and

indicated there was insufficient progress on this goal. Id. The review also indicated

that although Arthur had completed the case plan objectives, she was “unable to

demonstrate that she has gained the ability to protect or support the children’s

needs.” Id. at 3. The review noted that Arthur “will most likely require ongoing

monitoring and support in order to implement effective and consistent parenting

strategies.” Id. at 5. All three children were noted to have ongoing medical issues.

Id. at 5-6.

       {¶7} On January 26, 2018, the Agency filed a motion requesting the trial

court grant legal custody of the children to Evert. ADoc. 49, BDoc. 49, and CDoc.

                                         -5-
Case Nos. 9-18-37, 9-18-38 and 9-18-39


74. On June 20, 2018, Arthur filed her motion for custody. ADoc. 67, BDoc. 67,

and CDoc. 98. Arthur also filed a brief concerning the alleged lack of reasonable

efforts put forth by the Agency towards reunification. ADoc. 68, BDoc. 68, and

CDoc. 99. The Agency filed its response to Arthur’s brief on July 3, 2018. ADoc.

69, BDoc. 69, and CDoc. 102. A hearing on the motions was held on May 17, June

26, and August 17. 2018. During the August 17, 2018 hearing, the GAL testified

that his only issue with the home was the smell, which had made him feel ill when

he left. Tr. 214-15. That visit had occurred the weekend before the hearing. Tr.

215. The GAL recommended that the trial court grant the motion for legal custody

to Evert. Tr. 216.On September 5, 2018, the magistrate issued a decision granting

legal custody of the children to Evert. ADoc. 74, BDoc. 74, and CDoc. 108. The

decision contained a notice that if a party wanted findings of facts and conclusions

of law, a request needed to be made within seven days. Id. The notice also informed

Arthur that she had fourteen days to file an objection to the decision. Id. No request

for findings of fact and conclusions of law was filed in this case. Additionally, no

objections to the magistrate’s decision were filed. On October 17, 2018, the trial

court adopted the magistrate’s decision, including ordering that Arthur be given

parenting time with the children. ADoc. 78, BDoc. 78, and CDoc. 115.

       {¶8} On October 30, 2018, Arthur filed her notices of appeal. ADoc. 80,

BDoc. 80, and CDoc. 118. Arthur raises the following assignment of error.



                                         -6-
Case Nos. 9-18-37, 9-18-38 and 9-18-39


         The trial court erred in determining that [the Agency] made
         reasonable efforts to reunify the minor children with their mother
         as required under Ohio Law.

         {¶9} “Legal custody” is defined as a legal status giving the custodian the

right to have physical care and control over a child while allowing the parents to

retain    residual   parental   rights,    privileges,   and   responsibilities.   R.C.

2151.011(B)(21). An award of legal custody does not terminate parental rights and

leaves open the possibility that a parent may regain custody in the future. In re

M.G., 3d Dist. Allen No. 1-18-54, 2019-Ohio-906, ¶ 6. Thus it is not as drastic a

remedy as permanent custody and the trial court’s standard of review is merely a

preponderance of the evidence. Id. at ¶ 7. An award of legal custody “will not be

reversed on appeal absent an abuse of discretion.” Id. at ¶ 9.

         {¶10} On appeal Arthur claims that the Agency failed to make reasonable

efforts to return the children to the home. This court initially notes that the

magistrate originally made this finding. No objection to this finding was made and

the trial court adopted the finding more than a month after the filing of the

magistrate’s decision. “Except for a claim of plain error, a party shall not assign as

error on appeal the court’s adoption of any factual finding or legal conclusion,

whether or not specifically designated as a finding of fact or conclusion of law under

Juv.R. 40(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as

required by Juv.R. 40(D)(3)(b).           Juv.R. 40(D)(3)(b)(iv).    The failure to file

objections forfeits all but a plain error review. In re B.C., 9th Dist. Summit Nos.

                                             -7-
Case Nos. 9-18-37, 9-18-38 and 9-18-39


26976, 26977, 2014-Ohio-2748, ¶ 24. “[U]nless the appellant argues a ‘claim of

plain error,’ the appellant has waived the claimed errors not objected to below.” In

re L.K., 12th Dist. Butler No. CA2014-06-145, 2015-Ohio-1091, ¶ 16 quoting In re

K.R.P., 197 Ohio App. 3d 193, 2011-Ohio-6114, ¶ 10, 966 N.E.2d 952.

       {¶11} In this case, the magistrate specifically found that the Agency “made

reasonable efforts to finalize the permanency plan” for the children. This finding

was adopted by the trial court. Arthur neither requested findings of fact and

conclusions of law to support this finding nor objected to this conclusion by the

magistrate. She has waived all but plain error on appeal. Arthur also failed to make

a claim of plain error in her appellate brief. Thus, she is precluded from raising this

issue on appeal. The assignment of error is overruled.

       {¶12} Having found no error in the particulars assigned and argued, the

judgments of the Court of Common Pleas of Marion County, Family Division are

affirmed.

                                                                Judgments Affirmed

SHAW and PRESTON, J.J., concur.

/hls




                                         -8-